DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 3/2/2021.  Claims 1, 3-6, and 16 have been amended.  Claims 8, 11-14, and 20-22 have been withdrawn from consideration.

Response to Arguments
	The claim objections have been withdrawn in view of applicant’s amendment.
	The 112 rejection has been withdrawn in view of applicant’s amendment.
	The Pesco reference has been withdrawn in view of applicant’s amendment and remarks.
	Regarding the Dedo reference, applicant remarked that Dedo’s sleeve (20) does not define type of self-sustaining cavity called for by independent claim 1.  In response, applicant’s independent claim 1 recites a cavity configured to receive the thenar space of the person’s hand, applicant’s claim 1 does not define the claimed cavity to be a self-sustaining cavity.  One of ordinary skill understands a cavity is an empty space or a hollow space with a mass and can see that Dedo’s sleeve (20) encompasses hollow space or empty space fully capable of receiving thenar space of the person’s hand.  Applicant further remarked that the claimed invention’s cavity cushion is present both before and while positioned on the patient’s hand such that the 
	The claims, as amended, have been carefully considered and are rejected as interpreted below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dedo (U.S. Patent No. 4,479,490).
Regarding independent claim 1, Figures 1-8discloses applicant’s claimed cushion (20) for use in an orthopedic cast, the cushion (20) comprising a body having a first, outer surface (surface contacts away from hand) and an opposing second, inner surface (surface contacts hand), the body of the cushion (20) being formed of a compressible material (column 5 lines 67-68 and column 6 lines 1-4 discloses cushion 20 is a sleeve-form 22 which is foam material, which is compressible material),
wherein in a first position, prior to application of the cushion on a patient’s hand, the inner surface defines a cavity configured to receive the thenar space of the patient’s hand (Figures 1-2 illustrates cushion 20 formed cavity on which the web space between the thumb and the index finger is received).
Regarding claim 6, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the cushion (20) is flexible elastomeric foam (cushion 20 is a sleeve-form 22 which is foam material, column 5 lines 67-68 and column 6 lines 1-4).
Regarding claim 7, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the cavity is C-shaped (Figures 1-2 illustrates cavity on which the thenar is received, is C-shaped).
Regarding claim 9, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the outer surface of the cushion has a smooth finish (column 5 lines 34-38 discloses felt material, which has a smooth finish).
Regarding independent claim 16, Figures 1-8 discloses applicant’s claimed orthopedic cast for encasing the upper extremity of a patient, the orthopedic cast comprising:
a cushion (20, Figures 1 & 2 illustrate cushion 20 is a padding construction, which functions as a cushion) comprising a body (22) having a first, outer surface and an opposing second, inner surface (Figures 1-2 illustrate sleeve 22 has two opposite surface conforming the hand including the fingers and thumb), the body of the cushion (20) being formed of a compressible material (column 5 lines 67-68 and column 6 lines 1-4 discloses cushion 20 is a sleeve-form 22 which is foam material, which is compressible material);
a porous cast padding (54); and
a sheath (89, plaster strip) formed of a hardenable material,
wherein in a first position, prior to application of the cushion on a patient’s hand, the inner surface defines a cavity configured to receive the thenar space of the patient’s hand 
Regarding claim 17, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the cushion (20) is completely covered (Figures 1-2 illustrates porous cast padding 54 covers cushion 20, column 6 lines 27-38 describe plastic strip 89 helically wrap over the wadding strip 88 against edges 30, 36) by the porous cast padding (54) and the sheath (89).
Regarding claim 18, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the porous cast padding (54) and the sheath (89) are arranged so as to cover and compress a center portion of the cushion (20), such that distal ends (30, 36) of the cushion (20) are exposed and protrude outwardly from the porous cast padding (54) and the sheath (89).
Regarding claim 19, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the cushion (20) is positioned between the porous cast padding (54) and the sheath (89).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dedo (U.S. Patent No. 4,479,490) in view of Anderson (U.S. Patent Application Publication No. US 2018/0177642).
Regarding claims 2-3, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims including the cushion (20) is made of foam (column 5 lines 67-68, column 8 lines 1-4).
Dedo does not disclose the cushion comprises a closed-cell synthetic material (claim 2), wherein the synthetic material of the cushion is water and air impermeable (claim 3), wherein the closed-cell synthetic material of the cushion is non-absorbent (claim 4), wherein the synthetic material of the cushion is thermal foam closed-cell polyethylene (claim 5).
However, Anderson teaches analogous cushion (36) for use in an orthopedic cast (38), paragraph 0047 in Anderson teaches closed-cell foam of polyethylene, which material is water and air impermeable and non-absorbent.
One of ordinary skill in the art would have recognized that closed cell polyethylene material is well-known padding material for orthopedic cast applications.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to substitute Anderson padding for Dedo’s cushion, as such substitution deems to produce predictable results of protecting the skin to reduce shear forces between the casting material and the skin, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Dedo (U.S. Patent No. 4,479,490) in view of Reaux (U.S. Patent Application Publication No. US 2004/0002671 A1).
Regarding claim 15, Dedo reference above, discloses applicant’s claimed invention comprising all features as recited in these claims including the body (22).
Dedo does not disclose the body (22) comprises of an anti-microbial agent.
However, Reaux teaches an analogous orthopedic cast having a padding liner that underlies the cured cast, paragraph 0016 teaches the liner is treated with an antimicrobial agent therein.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to incorporate an antimicrobial agent in Dedo’s cushion body (22), taught by Reaux, as such agent inhibits growth pathogenic microorganism in order to promote healthy skin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786